Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D.KYLE, CLERK
DAVID PURYEAR. JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTr K. FIELD, JUSTICE
CINDY OLSON BOURLAND. JUSTICE

                                           March<2015

The Honorable Dana DeBeauvoir
Civil County Clerk                                                                                                          c?i
                                                                                                                            --"•
Travis County Clerk's Office                                                                       •        :
                                                                                                                                            -n
                                                                                           •       •
                                                                                                                            50
P.O.Box 149325
                                                                                               •



                                                                                                                             ro
Austin, TX 78714
                                                                                                                              7-,
* DELIVERED VIA E-MAIL *
                                                                                                                               -        •

                                                                                                                .
                                                                                                                                   _   1—




                                                                                                       •            .   -

                                                                                                                                       en
RE:      Court of Appeals Number:     03-12-00784-CR                                                       '.
                                                                                                                                       XT

         Trial Court Case Number:     C-1 -CR-12-216472

Style:    Marcus Anthony Perkins
          v. The State of Texas


Dear Honorable Dana DeBeauvoir:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Trial Court's Findings and Supplemental Reporter's Record.




                                                      Very truly yours,




                                                      Jeffrey D. Kyle, Clerk